Wh ¡eler, J.
This case differs from that of George v. Steam Stone Cutter Co., ante, 478, in this: George E. Chase purchased the land of Joros, Lamson & Go., supposing the title to be good in fee, made better] aents upon it, and conveyed the property to this plaintiff, who knew of the attachment. The statute expressly covers this difference by pr< viding for a recovery by a defendant in ejectment for bolter-mentfc made by those under whom he claims, if they purchased the lands supposing the title to be good in fee and made the betterments. Eev. jaws Yt. § 1260. The increase in value in consequence of such jotterments is found to be §2,000. Final judgment for seizin and j ossession of the premises, with §30 damages, is now to be entered in the action o’f ejectment; and judgment for the plaintiff on the di elarations for betterments for §2,000, value of betterments.
Ex' ¡cution stayed according to section 1266, Eev. Laws Yt.